UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6618




IN RE:   LEROY ROBINSON,




                                                         Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   June 23, 2005                  Decided:    July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leroy Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leroy Robinson petitions for writ of mandamus, seeking an

order compelling the United States Parole Commission to follow its

rules and regulations and award the proper sentencing credit.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.      See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Moreover, jurisdiction to grant mandamus relief against an agency

of the United States lies with the district courts, not this court.

28 U.S.C. § 1361 (2000); 28 U.S.C. § 1651 (2000) (providing that

this court’s authority under the All Writs Act extends only to

issuance of writs necessary or appropriate in aid of appellate

jurisdiction); see Estate of Michael ex rel. Michael v. Lullo, 173

F.3d 503, 506 (4th Cir. 1999).

            The relief sought by Robinson is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                     PETITION DENIED


                                 - 2 -